IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JAMES G. WAITE                           : No. 295 MAL 2017
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
CDG PROPERTIES, LLC                      :
                                         :
                                         :
             v.                          :
                                         :
                                         :
LEZZER HOLDINGS, INC., GRANDVIEW         :
MANAGEMENT, INC. AND BURNHAM             :
FARMS, LP., STONE VALLEY                 :
CONSTRUCTION, INC., AND COUNTRY          :
COVE CONDOMINIUM ASSOCIATION             :
                                         :
                                         :
PETITION OF: GRANDVIEW                   :
MANAGEMENT, INC. AND BURNHAM             :
FARMS, LP.                               :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.